Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 20, 2017

                                        No. 04-16-00513-CR

                                        William B. EAKLE,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR10789
                        Honorable Kevin M. O'Connell, Judge Presiding


                                           ORDER

        After the trial court denied the defendant’s motion to suppress, the defendant requested
findings of fact and conclusions of law. The State subsequently filed proposed written findings
of fact and conclusions of law. The court of criminal appeals held in State v. Cullen that, “upon
request of the losing party on a motion to suppress evidence, the trial court shall state its essential
findings. By ‘essential findings’ we mean that the trial court must make findings of fact and
conclusions of law adequate to provide an appellate court with a basis upon which to the review
the trial court’s application of the law to the facts.” State v. Cullen, 195 S.W.3d 696, 699 (Tex.
Crim. App. 2006). The trial court is not, however, obligated to adopt a party’s proposed findings
and conclusions. We have reviewed the clerk’s record and the reporter’s record to determine if
the trial court made the requested findings and conclusions. See id. (holding findings and
conclusions need to be recorded in some way, whether written out and filed by the trial court, or
stated on the record at the hearing). No findings of fact or conclusions of law related to the
motion to suppress appear in the appellate record.

        The State has filed a motion to abate the appeal to permit the trial court to make the
requested findings of fact and conclusions of law. TEX. R. APP. P. 44.4; State v. Elias, 339
S.W.3d 667, 680 (Tex. Crim. App. 2011) (when timely request for findings of fact and
conclusions of law was made, appellate court must abate the appeal and remand case to trial
court). The State’s motion is GRANTED.
        Accordingly, this appeal is ABATED, and the trial court is ORDERED to make findings
of fact and conclusions of law with respect to the motion to suppress within thirty (30) days from
the date of this order. The findings of fact and conclusions of law may be in the form of written
findings or oral findings made at a hearing in open court with all counsel present. If the trial
court makes written findings, we ORDER the trial court clerk to prepare and file a supplemental
clerk’s record containing the trial court’s written findings on or before the fifteenth (15th) day
from the date of the trial court’s findings. If the trial court makes oral findings on the record in
open court, we ORDER the court reporter to prepare and file a supplemental reporter’s record of
the hearing on or before the fifteenth (15th) day from the date of the hearing. All appellate
deadlines are suspended pending further order of this court.

        The Clerk of this court is instructed to serve a copy of this order on the trial court, the
trial court clerk, the court reporter, and all counsel.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2017.



                                                     ___________________________________
                                                     Luz Estrada
                                                     Chief Deputy Clerk